DETAILED ACTION
Papers filed on 03/09/21 and 08/26/21 have been received. The Information Disclosure Statements have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an operating method of a storage device comprising a nonvolatile memory device comprising a first memory stack and a second memory stack, and a memory controller coupled to control the nonvolatile memory device, the operating method comprising: determining a first read voltage level with which a first memory cell of the first memory stack is successfully read; and performing a read operation on a second memory cell of the second memory stack using a second read voltage determined based on the first read voltage level.   The prior art of record also fails to teach or suggest a nonvolatile memory device comprising: a first memory stack comprising a plurality of first word lines stacked on each other, wherein the number of the plurality of first word lines is K which is a natural number; a second memory stack comprising a plurality of second word lines stacked on each other, the second memory stack being stacked vertically on the first memory stack, and the number of the plurality of second word lines being N which is a natural number greater than K; and a control logic configured to apply a second operating voltage to a second memory cell which is located at a first depth from an upper surface of the second memory stack, wherein the second operating voltage is determined based on a first operating voltage applied to a first memory cell which is located at the first depth from an upper surface of the first memory stack.    The prior art of record also fails to teach or suggest a nonvolatile memory device comprising: a first memory stack comprising a plurality of first word lines stacked on each other, wherein the number of the plurality of first word lines is N; a second memory stack comprising a plurality of second word lines stacked on each other, the second memory stack being stacked vertically on the first memory stack and the number of the plurality of second word lines being K which is a natural number less than N; and a control logic configured to apply a second operating voltage to a second memory cell which is located at a second depth from an upper surface of the second memory stack, wherein the second operating voltage is determined based on a first operating voltage applied to a first memory cell which is located at the second depth from an upper surface of the first memory stack.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose apparatuses and methods for operating the apparatuses comprising memory stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/20/21

/SON L MAI/Primary Examiner, Art Unit 2827